Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, the difference between the instant “interior openings” and the “openings” of instant claim 1 is not clear.  It would appear that the “openings” themselves constitute “interior openings” and clarification is required as to exactly what constitutes “interior openings” and how the two differ.  Claim 17, “the diffractive gratings” lacks antecedent basis.  Also, it is not clear exactly what this constitutes since diffractive gratings can have many different sizes and periodicities.  Clarification is required concerning this matter.      
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya et al 2016/0346960 (see paragraphs 0056-0064; Example 1; Figures 2A-2F) in view of Mchregany et al 6,136,243 (see col. 4, lines 4-18).
Fukaya et al discloses the basic claimed method for forming a mold as set forth in instant claims 1 and 2—see paragraphs 0056-0064—lacking essentially a clear showing that the openings etched in the substrate have a depth of between 5 and 1,000 microns.  Mchregany et al teaches that a mold would be made by etching into a substrate to a depth that falls within the instant range.  It certainly would have been obvious to one of ordinary skill in the art at the time of filing to have etched the substrate of the primary reference to the depth taught in Mchregany et al dependent on the exact size of the article to be made from the mold.  Applicant should be well aware that the instant etching depth is nothing but conventional in the art and simply would not constitute a patentable feature.  Surely, even without a teaching, it would have been well within the skill level of the art to etch to a desired depth and the etch mask layer and photoresist of Fukaya et al allow for an enhanced etching processability—see the Abstract.  Instant claims 4-8 are submitted to be obvious over the primary reference for two reasons.  First, as the etch layer is built up, any additional subsequent deposition can be considered to be augmenting the etch mask layer after stopping the deposition.  Further, Example 1 measures the composition of the mask layer –see paragraph 0083—and it would have been obvious to have performed tis measuring during the deposition.  Any additional deposition that would result after the measurement—ie, if the mask layer has not achieved the desired composition, additional layer would have to be deposited—would be considered to be readable on the instant steps of augmenting the etch mask layer after stopping deposition.  Fukaya et al employs sputtering to deposit the etch mask layer and the instant methods of vapor deposition as set forth in instant claim 6 and electroplating of claim 7 are conventional ways in which a metal is deposited—Official Notice is hereby taken of this—and such would have been obvious deposition methods dependent on deposition equipment used.  Instant claims 9, 11-14 and 18 are clearly taught in Example 1 of Fukaya et al—see paragraphs 0081, 0084 and 0087 particularly.  Wet etching as set forth in instant claim 10 is conventional in the art—Official Notice is hereby taken of this—and such would have been an obvious feature in lieu of dry etching dependent on the exact etching method deemed more desirable.  It is further submitted that instant claims 15-17 would have been obvious aspects in the etching of the primary reference dependent on the exact article to be made from the mold.  It is certainly within the skill level of the art to design molds as needed to make the desired articles therefrom.  
3.Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya et al 2016/0346960 (see paragraphs 0056-0064; Example 1; Figures 2A-2F) in view of Mchregany et al 6,136,243 (see col. 4, lines 4-18) and Takahashi 5,705,256 (see col. 2, lines 55-58).
Fukaya et al and Mchregany et al are applied for reasons of record as set forth in paragraph 2, supra, the references disclosing the basic claimed method lacking essentially the aspect of depositing an adhesion layer over the substrate prior to depositing the etch mask layer.  Takahashi (see col. 2, lines 55-58) discloses exactly this before depositing a metal etch mask layer and such would have been an obvious feature in the method of Fukaya et al to facilitate the adhesion of the etch mask layer to the substrate.  
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742